Citation Nr: 1307483	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  07-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 1999, and had 2 years and 8 months of prior unverified service.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which assigned an initial 10 percent rating for degenerative joint disease of the right knee, effective January 15, 2003.  In a December 2005 rating decision, a separate 10 percent rating was assigned for the right knee instability.  

In April 2009, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2011, the Board denied the Veteran's claims for an increase rating for right knee degenerative joint disease and right knee instability.  He appealed the portion of the decision regarding the issue of right knee degenerative joint disease to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In September 2012, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the matter of an increase rating for right knee degenerative joint disease to the Board for action consistent with the September 2012 Court order.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Court, in its September 2012 decision, remanded the issue of an increased rating for right knee degenerative joint disease to the Board for further proceedings consistent with the terms of the joint motion.  The JMR stated that the Board did not address the principles as discussed in Mitchell v. Shinseki, 25 Vet.App. 32, 44 (2011) and Deluca v. Brown, 8 Vet.App. 202, 205-06 (1995).  The Board is bound by the Court's order.  See Harris v. Brown, 7 Vet. App. 547 (1995).  

The most recent examination that evaluated the Veteran's right knee disability was in September 2009.  The examiner did not fully address functional impairment as required in Mitchell and Deluca.  In light of the JMR and considering that it was been several years since the Veteran was last examined, a contemporaneous VA examination of the right knee disability should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's right knee disability.  The claims folder should be made available to and reviewed by the examiner.

The examiner must provide the range of flexion and extension of the right knee in degrees and indicate whether there is objective evidence of pain on motion.  The examiner must also indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

The examiner is also asked to indicate whether there is evidence of recurrent subluxation or lateral instability of the right knee.  All right knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's right knee disability.  

The examiner should also indicate the impact the Veteran's right knee disability has on his ability to secure or follow a substantially gainful occupation.

2.  Then, readjudicate the appeal, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


